Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Note
	The previous allowance had an inaccurate replacement claim 11, as such the correct claim 11 is set forth below.  The remainder of the allowance is identical to the previous allowance and has been included for ease of understanding.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bonnamy on 3/25/22.
The application has been amended as follows: 
IN THE CLAIMS
Cancellation of claims: cancel claim 14.
Replacement claims: replace claims 1, 10, and 11 as set forth below.
1.	A non-transitory computer-readable medium including a video game processing program product for causing a server to control progress of a video game in response to an operation of a user, the video game processing program product, when executed, causing the server to perform operations comprising: 
causing, by referring to a storage medium, an object to carry out a motion specified by the user, the motion including a series of actions, the series of actions being stored in the storage medium in advance, the object being caused to carry out the series of actions as the motion;
causing the video game to proceed in a state on a basis of an operation of the user, with the state including, in the video game and from among the motion which is carried out by the object and a second motion of a second object operated by a second user, only the motion which is carried out by the object being stopped;
causing the video game, including the second motion of the second object, to continue to proceed in the state, with the motion of the object being stopped; and
causing, in the state, the motion of the object to return by a predetermined number of frames or by a predetermined unit of time and then stop on a basis of a second operation of the user,
wherein the motion of the object is caused to stop during the series of actions on the basis of the operation of the user without the series of actions being canceled.


10. 	A non-transitory computer-readable medium including a video game processing program product for causing a user terminal to control progress of a video game in response to an operation of a user, the video game processing program product, when executed, causing the user terminal to perform operations comprising:
causing, by referring to a storage medium, an object to carry out a motion specified by the user, the motion including a series of actions, the series of actions being stored in the storage medium in advance, the object being caused to carry out the series of actions as the motion;
causing the video game to proceed in a state on a basis of an operation of the user, with the state including, in the video game and from among the motion which is carried out by the object and a second motion of a second object operated by a second user, only the motion which is carried out by the object being stopped;
causing the video game, including the second motion of the second object, to continue to proceed in the state, with the motion of the object being stopped; and
causing, in the state, the motion of the object to return by a predetermined number of frames or by a predetermined unit of time and then stop on a basis of a second operation of the user,
wherein the motion of the object is caused to stop during the series of actions on the basis of the operation of the user without the series of actions being canceled.

11.	A video game processing system for controlling progress of a video game in response to an operation of a user, the video game processing system comprising: 
a server; and 
a user terminal in communication with the server via a communication network,
wherein at least one of the server and the user terminal is configured to perform operations, the operations including:
causing, by referring to a storage medium, an object to carry out a motion specified by the user, the motion including a series of actions, the series of actions being stored in the storage medium in advance, the object being caused to carry out the series of actions as the motion;
causing the video game to proceed in a state on a basis of an operation of the user, with the state including, in the video game and from among the motion which is carried out by the object and a second motion of a second object operated by a second user, only the motion which is carried out by the object being stopped;
causing the video game, including the second motion of the second object, to continue to proceed in the state, with the motion of the object being stopped; and
causing, in the state the motion of the object to return by a predetermined number of frames or by a predetermined unit of time and then stop on a basis of a second operation of the user,
wherein the motion of the object is caused to stop during the series of actions on the basis of the operation of the user without the series of actions being canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments along with the examiner’s amendment place the case in condition for allowance.  Specifically, the invention is directed towards a state (examples from the specification would be a mode for photographing or posing as per figure 13 and figure 15 of the instant application), which causes the motion of the first object to stop without the series of actions to be cancelled, and while the remainder of the video game continues to proceed.  This is described for example in paragraph 26-27 of the instant application, with the series of actions being for example a player character dancing, and then the action of the object stops at a posture state on the way of the motion.  While in this (photographing/posing exemplary) state, the user can perform a second operation for the motion of the object to return a predetermined number of frames or predetermined unit of time (see paragraph 44).  Examiners amendments places claim 14 into claims 1, 10, and 11, and clarifies “the state”, as the previous “state” was “the state where the motion of the object is stopped”, however the object is temporarily not stopped when it “returns by a predetermined number of frames or by a predetermined unit of time”, thus the language was changed to remove the clarity issue.  The prior art of record of Walker discloses selective objects “stopping” while the player may continue to move in an interactive commentary mode.  However, Walker does not disclose causing the selective objects to return by a predetermined number of frames or unit of time in response to a second operation.  Sogabe does not cure this deficiency.  As such the prior art of record fails to disclose this limitation along with the remaining limitations of the claims.
With respect to Alice 101, the instant application is not directed towards an abstract idea.  The invention is directed entirely towards controlling motion of objects within a real time virtual environment which cannot be performed merely mentally or with pen and paper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715